United States District Court
NORTHERN DISTRICT OF TEXAS

nALLAs nlvrsIoN
entrap states or AMERICA §
§
v. § erisa No. 3:is-cR-00430-s
§
KARIM KHALED snani (oi) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, inciuding the Notice Regarding Entry of a Piea of Guiity, the Consent

of the defendant, and the Report and Recoinmendation Concerning Piea of Guilty of the United States Magistrate .iudge,
and no objections thereto having been fried within fourteen days of service in accordance with 28 U.S.C. § 636(b)(i), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingiy, the Coui“t accepts the plea of guiity, and
KARIM KHALED SELIM is hereby adjudged guilty of 18 U.S.C. §§ 922(g)(3) and 924(3)(2); Possession of a Firearm
by a User of a Controlled Substance. Sentence will be imposed in accordance with the Court‘s scheduling order.

|Z<l

[:|

SIGNED this 7th day of Decernber, 2018. /

rfhc defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3 142(13)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate fudge who set the conditions of reiease
for determination, by ciear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to iS U.S.C. § 3 i43(a)(2). The defendant shaii seEf-surrender to the United States
Marshal no later than .

 

The defendant is not ordered detained pursuant to ES U.S.C. § 3£43(€1)(2) because the Court finds

[:] There is a substantiaf likelihood that a motion for acquittal or new trial will be granted, or

l:l The Government has recommended that no sentence of imprisonment be imposed, and

[:i This matter shali be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by ciear and convincing evidence, of whether the defendant is likely to fiee or pose a danger to any
other person or the community if reieased under § 3142(£)) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3145(<:) why lie/she should not be detained under § 3143(a)(2). This matter
shail be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been cleariy shown that there are exceptional circumstances under § 3145(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by ciear and convincing evidence that the defendant is likely to flee or pose
a danger to any other person or the community if released under § 3142(b) or c).

~é¢-~é/as_§is,.g;aawm

KAREN GRBN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

